Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Mollon on 7/28/2022.
The application has been amended as follows: 
	1. (currently amended) A pulse width modulated (PWM) power converter comprising:
	a DC link with positive and negative buses configured to receive a DC supply voltage;
	a phase leg comprising an upper half leg and a lower half leg coupled in series between the buses, wherein a junction between the half legs is configured to be coupled to a load, wherein each half leg is comprised of first and second switching devices connected in parallel;
	a gate driver generating a nominal PWM gate drive signal for driving both respective first and second switching devices in a respective half leg; and
	a first feedback loop coupling the nominal PWM gate drive signal to a gate terminal of the respective first switching device, wherein the first feedback loop has a first mutual inductance with a current path of the respective first switching device and has a second mutual inductance with a current path of the respective second switching device, wherein the first and second mutual inductances are arranged to generate opposing voltages in the first feedback loop, whereby inequalities in current magnitudes of the respective first and second switching devices are reduced;
	wherein the respective half leg is further comprised of a third switching device connected in parallel with the respective first and second switching devices, wherein the first feedback loop further comprises a third mutual inductance with a current path of the third switching device, wherein a sum of the second and third mutual inductances is substantially equal to the first inductance, and wherein the second and third mutual inductances are each arranged to generate voltages in the first feedback loop that oppose a voltage generated by the first mutual inductance.

	4-5. (canceled)

	10. (currently amended) A pulse width modulated (PWM) inverter for a traction motor in an electrified vehicle, comprising:
	a DC link with positive and negative buses configured to receive a DC supply voltage;
	a phase leg comprising an upper half leg and a lower half leg coupled in series between the buses, wherein a junction between the half legs is configured to be coupled to the traction motor, wherein each half leg is comprised of first and second switching devices connected in parallel;
	a gate driver generating a nominal PWM gate drive signal for driving both respective first and second switching devices in a respective half leg; and
	a first feedback loop coupling the nominal PWM gate drive signal to a gate terminal of the respective first switching device, wherein the first feedback loop has a first mutual inductance with a current path of the respective first switching device and has a second mutual inductance with a current path of the respective second switching device, wherein the first and second mutual inductances are arranged to generate opposing voltages in the first feedback loop, whereby inequalities in current magnitudes of the respective first and second switching devices are reduced;
	wherein the respective half leg is comprised of at least one additional switching device connected in parallel with the respective first and second switching devices, wherein the first feedback loop further comprises an additional mutual inductance with a current path of each respective additional switching device, wherein a sum of the additional mutual inductances and the second mutual inductance is substantially equal to the first inductance, and wherein the additional mutual inductances and the second mutual inductance are each arranged to generate voltages in the first feedback loop that oppose a voltage generated by the first mutual inductance.

	13-14. (canceled)
	
	20. (new)  A pulse width modulated (PWM) power converter comprising:
	a DC link with positive and negative buses configured to receive a DC supply voltage;
	a phase leg comprising an upper half leg and a lower half leg coupled in series between the buses, wherein a junction between the half legs is configured to be coupled to a load, wherein each half leg is comprised of first and second switching devices connected in parallel;
	a gate driver generating a nominal PWM gate drive signal for driving both respective first and second switching devices in a respective half leg; and
	a first feedback loop coupling the nominal PWM gate drive signal to a gate terminal of the respective first switching device, wherein the first feedback loop has a first mutual inductance with a current path of the respective first switching device and has a second mutual inductance with a current path of the respective second switching device, wherein the first and second mutual inductances are arranged to generate opposing voltages in the first feedback loop, whereby inequalities in current magnitudes of the respective first and second switching devices are reduced;
	wherein the respective half leg is comprised of at least one additional switching device connected in parallel with the respective first and second switching devices, wherein the first feedback loop further comprises an additional mutual inductance with a current path of each respective additional switching device, wherein a sum of the additional mutual inductances and the second mutual inductance is substantially equal to the first inductance, and wherein the additional mutual inductances and the second mutual inductance are each arranged to generate voltages in the first feedback loop that oppose a voltage generated by the first mutual inductance.
Allowable Subject Matter
Claims 1-3, 6-12, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-5 and 7-22 are allowable among other elements and details, but for at least the reason “wherein the respective half leg is further comprised of a third switching device connected in parallel with the respective first and second switching devices, wherein the first feedback loop further comprises a third mutual inductance with a current path of the third switching device, wherein a sum of the second and third mutual inductances is substantially equal to the first inductance, and wherein the second and third mutual inductances are each arranged to generate voltages in the first feedback loop that oppose a voltage generated by the first mutual inductance” in combination with the remaining of the claimed subject matter.
Lu et al. is the closest prior art of record. 
Lu et al. teach a motor control apparatus utilizing a feedback loop. However, prior art does not tech or fairly suggest alone or in combination teach, wherein the respective half leg is further comprised of a third switching device connected in parallel with the respective first and second switching devices, wherein the first feedback loop further comprises a third mutual inductance with a current path of the third switching device, wherein a sum of the second and third mutual inductances is substantially equal to the first inductance, and wherein the second and third mutual inductances are each arranged to generate voltages in the first feedback loop that oppose a voltage generated by the first mutual inductance as seen in claims 1-3, 6-12, and 15-20 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846